Citation Nr: 0625148	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1948 
to June 1955.  

This appeal originates from a September 2002 rating decision 
of the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO) that, inter alia, denied the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, entitlement to service 
connection for hearing loss, and entitlement to service 
connection for tinnitus.  The veteran has perfected an appeal 
of those denials.  

In July 2006, a Deputy Vice Chairman at the Board granted a 
motion to advance the appellant's case on the Board's docket 
on the basis of advanced age pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900 (c) (2005).  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
have been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  There is no current diagnosis of post-traumatic stress 
disorder.  

3.  An acquired psychiatric disorder, to include depression, 
was not shown in service, a psychosis was not manifest to a 
compensable degree within the first post-service year, and a 
current psychiatric disorder, including depression, is not 
shown by competent evidence to be related to a disease or 
injury of service origin.  

4.  Hearing loss was not shown in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.

5.  Tinnitus was not shown in service, and there is no 
competent evidence indicating the veteran's current 
complaints of tinnitus are possibly related to his military 
service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
to include depression and post-traumatic stress disorder, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2005).

2.  Hearing loss was not incurred in or aggravated by 
service, sensorineural hearing loss may not be presumed to be 
of service onset and hearing loss is not related to any 
inservice disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112(a)(4), 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an acquired 
psychiatric disorder, hearing loss, and tinnitus.  He claims 
that he currently has these disorders, and that they are the 
result of his experiences during his active military service.  
Specifically, he has stated that his duties in service 
included guarding a morgue that contained thousands of dead 
soldiers brought home from the war in Europe, and that this 
experience resulted in his depression and post-traumatic 
stress disorder.  He also states that for two years during 
service he trained troops in weapons fire, including bazooka 
training, and alleges that he has experienced hearing loss 
and tinnitus since that time.  He believes that service 
connection should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
provide the legal criteria and analyze the appellant's 
claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in April 2002, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the 
September 2002 rating decision and November 2003 statement of 
the case which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
November 2003 statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims and those pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  In this case, the veteran's claims were adjudicated 
following the VCAA notice that was provided to him in April 
2002.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that the April 2002 VCAA notice did not 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims.  38 C.F.R. § 3.159(b)(1) (2005).  Notwithstanding, 
the veteran has been given sufficient notice contained in the 
rating decision and statement of the case that has provided 
him every opportunity to submit evidence in support of his 
claims.  Such notice to the veteran can be considered 
satisfactory since it properly conveyed to the veteran the 
essence of the regulation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision and 
statement of the case, asked the veteran for all the 
information and evidence necessary to substantiate his claims 
- that is, evidence of the type that should be considered by 
VA in assessing his claims.  A generalized request in the 
initial VCAA notice for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the veteran, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claim, it does not appear that 
there are any additional pertinent treatment records or other 
evidence to be requested or obtained.  The RO obtained 
evidence as it was identified by the veteran.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that either needs to be or can be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims of entitlement to service 
connection.  

The veteran was afforded VA psychiatric, audiology, and ear 
examinations in June 2002 and July 2002 for the purpose of 
determining the nature and etiology of his claimed 
psychiatric disorder, hearing loss, and tinnitus.  The 
reports of the VA examinations were associated with the 
claims file.  There is no indication that an additional 
examination would provide any more probative or relevant 
evidence than is already of record.  There is no medical 
evidence contradicting the conclusions reached during the VA 
examinations, so further examination is not necessary for the 
proper adjudication of the veteran's claims.

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claims for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis or sensorineural hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

An Acquired Psychiatric Disorder, to include 
Depression and Post-traumatic Stress Disorder Analysis

The appellant argues that his duties in service included 
guarding a morgue that contained thousands of dead soldiers 
brought home from the war in Europe, and that this experience 
resulted in his current depression and post-traumatic stress 
disorder.  Having carefully considered these contentions in 
light of the record and applicable law, the Board will deny 
the claim.  
 
As to the claimed post-traumatic stress disorder, as noted 
above, service connection for post-traumatic stress disorder 
requires three elements:  (1) a current medical diagnosis, 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the in-service stressor.  
The Board has reviewed the record in its entirety.  It is 
significant that the record contains no instance in which 
there was a diagnosis of post-traumatic stress disorder in 
the past, and there is no current indication that the veteran 
has post-traumatic stress disorder.  

The veteran has expressed the opinion that he has post-
traumatic stress disorder that is related to his period of 
active service.  The Court has held, however, that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In that same regard, the statements offered 
by the veteran's representative are equally incompetent for 
such purposes.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he has post-traumatic stress 
disorder.  The veteran underwent VA psychiatric evaluation in 
June 2002 that was conducted for the express purpose of 
determining whether the veteran has post-traumatic stress 
disorder.  The mental health professional conducting the 
evaluation had the benefit of the review of the veteran's 
claims folder, and presented the findings in a well-
documented and thorough manner, that included reasons and 
bases for the conclusions reached.  The evaluations included 
a detailed review of the veteran's history, including his 
military history.  The examiner arrived at the conclusion 
that the veteran had diagnoses of depressive disorder and a 
history of alcohol dependence currently in remission.  
Significantly, the examiner also concluded that the veteran 
had no symptoms of post-traumatic stress disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2005); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for post-traumatic stress disorder where, as in 
the present case, the preponderance of the evidence fails to 
demonstrate that the veteran currently has such a disability.  
The criteria for a valid claim for post-traumatic stress 
disorder, therefore, have not been met in this case.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225 (1992).  While the Board is 
sympathetic to the veteran's assertions that he currently has 
post-traumatic stress disorder, again, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of that 
disorder.  

The veteran also asserts, however, that a depressive disorder 
has been diagnosed, and that disorder is related to service, 
and specifically to his in-service experiences as a guard of 
a morgue.  As noted above, service connection may be granted 
if the evidence establishes that the claimed disability is 
related to service.  Applying the Hickson analysis, the 
initial question is whether there is evidence of a current 
acquired psychiatric disorder.  The Board recognizes the 
diagnosis of depressive disorder found in the report of the 
June 2002 psychiatric examination, and concedes that the 
Hickson element (1) has therefore been satisfied as to the 
claim of service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.  

With respect to Hickson element (2), a review of the 
veteran's service medical records fails to document evidence 
of complaints, treatment, or the diagnosis of an acquired 
psychiatric disorder in service.  To the contrary, periodic 
psychiatric clinical evaluation in December 1951, December 
1953, and upon separation in June 1955 produced normal 
findings.  Thus, Hickson element (2) has not been satisfied.

By the same token, there is no medical evidence showing the 
diagnosis of a psychosis during the veteran's first post-
service year.  In fact, there is no clinical documentation of 
treatment for depression in the claims file until 2001.  The 
veteran, himself, indicated at the June 2002 VA psychiatric 
examination that he was initially treated with Librium in 
1972 in association with his chronic alcoholism, and was 
initially treated for depression with Zoloft in 1999.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) if the evidence establishes that 
an acquired psychiatric disorder, including a depressive 
disorder, is related to service.  In this case, however, no 
competent medical evidence or opinion has been entered into 
the record which links or relates such a disorder to the 
veteran's period of active service.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  As noted above, the veteran 
alleges that his active duty service as a guard in a morgue 
caused his depression, which initially led to his chronic 
alcoholism, and now manifests exclusively as his depressive 
disorder.  First, the Board notes that there was no diagnosis 
of a psychiatric disorder in the report of the veteran's 
separation examination.  It is again noted that the Court has 
held that lay persons, such as the veteran and his 
representative, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, although there is a current diagnosis of a 
depressive disorder, there is no medical evidence of a nexus 
between the veteran's service and any current psychiatric 
disorder.  To the contrary, the medical evidence shows that a 
psychiatric disorder was not shown upon examination for many 
years following service, and has never been attributed to 
service.  The initial documented diagnosis of an acquired 
psychiatric disorder did not occur until 2001, over 45 years 
after service.  

Following a review of the veteran's claims folder, the Board 
finds no instance in which a medical professional has 
concluded or even suggested that the veteran's acquired 
psychiatric disorder is related to or aggravated by military 
service.  Accordingly, Hickson element (3) has not been met 
and service connection cannot be granted as to the claimed 
acquired psychiatric disorder, including a depressive 
disorder.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder.  Accordingly, there exists no basis upon which to 
predicate a grant of entitlement to service connection for 
the disorder at issue.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2004).

Hearing Loss and Tinnitus Analysis

The veteran contends that his hearing loss and tinnitus are 
related to service, and specifically, to the persistent 
acoustic trauma he experienced while training others in 
weapons fire for a two year period during his time in 
service.  

In order for hearing loss to be considered a disability for 
VA purposes entitling a veteran to compensation or pension 
benefits certain criteria must be met.  Under 38 C.F.R. 
§ 3.385 (2005), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

The veteran's service medical records do not show complaints 
or treatment for hearing loss or tinnitus in service.  
Whispered and spoken voice hearing tests were conducted in 
1951 and 1953, and a whispered voice hearing test was 
conducted upon separation in June 1955.  All of these tests 
produced normal findings, measured at 15/15, bilaterally.  

There were no treatment records dated within the first post-
service year.  The initial post-service documentation of 
hearing loss and tinnitus is found in the report of the July 
2002 VA audiology examination that was conducted for the 
purpose of determining whether the veteran's hearing loss and 
tinnitus could be related to service.  In the report of the 
VA audiology examination, the examiner noted that the 
veteran's claims file had been reviewed.  With respect to 
that review, the examiner noted that the veteran's service 
medical records showed normal hearing during military service 
and normal hearing when he was released.  The examiner also 
considered the veteran's military service and his report of 
having trained troops for a two year period without wearing 
protection, as well as the veteran's 45 year post-service 
history as a road truck driver.  Finally, the examiner noted 
the veteran's report that bilateral tinnitus had been present 
for approximately 10 years.  

Audiometric examination included pure tone thresholds showing 
average pure tone loss of 52.5 decibels in the right ear and 
50 decibels in the left ear, and speech recognition tests 
showing 94 percent in the right ear and 86 percent in the 
left ear.  Following the July 2002 examination, the diagnosis 
was normal to severe sensorineural hearing loss, bilaterally.  
The VA examiner opined that "it is less likely that this 
hearing loss and tinnitus are related to military noise 
exposure.  The examiner explained that this conclusion was 
based upon the pattern and degree of his hearing loss; the 
fact that his hearing test during service and at the time of 
discharge was normal; and the fact that the veteran had 
worked as a truck driver for some 45 years after service.  

As noted in the service medical records and as found by the 
VA audiologist who had reviewed and analyzed the service 
medical records, the veteran did not have defective hearing 
during service.  Notwithstanding the lack of evidence of 
hearing loss during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The 
question then is whether the evidence is at least in 
equipoise as to the question of whether the veteran has 
bilateral hearing loss for VA purposes that is related to 
service.  

The veteran himself has theorized that his hearing loss 
disorder is directly the result of noise exposure in service.  
With respect to any medical conjectures that could be made on 
his part, however, the veteran has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist who 
examined the veteran in July 2002 for the purpose of making a 
determination as to etiology.  The examiner unequivocally 
concluded that it was less than likely that the veteran's 
hearing loss and tinnitus were related to military service 
noise exposure.  Taken in conjunction with an overview of the 
claims folder which demonstrates the paucity of evidence of 
hearing loss or tinnitus between 1948 and 2002, the evidence 
against the veteran's claim becomes overwhelming.  The 
medical evidence as a whole demonstrates that hearing loss 
for VA purposes and tinnitus were not diagnosed until almost 
47 years after service.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's bilateral hearing loss and tinnitus were related to 
service.  The veteran's claims must be denied on that basis.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed hearing loss and tinnitus must be 
denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


